     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 1 of 10 Page ID #:882



 1      POMERANTZ LLP
 2      Jennifer Pafiti (SBN 282790)
        Cara David (admitted pro hac vice)
 3      1100 Glendon Avenue, 15th Floor
 4      Los Angeles, CA 90024
        Telephone: (310) 405-7190
 5      jpafiti@pomlaw.com
 6      cdavid@pomlaw.com

 7     Lead Counsel for Plaintiffs
 8
       [Additional counsel on signature page]
 9

10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
                                                Case No. 2:20-cv-02319-VAP-PJW
12

13     IN RE YAYYO, INC.                        PLAINTIFFS’ EX PARTE
       SECURITIES LITIGATION                    APPLICATION FOR A
14
                                                PRESERVATION ORDER AS TO
15                                              YAYYO AND THE INDIVIDUAL
                                                DEFENDANTS
16

17                                              Filed Concurrently Herewith:
                                                   (1) Declaration of Cara David in
18
                                                       support of this Ex Parte
19                                                     Application;
20
                                                   (2) [Proposed] Order

21

22

23

24

25

26
27

28



       EX PARTE APPLICATION FOR A PRESERVATION ORDER    Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 2 of 10 Page ID #:883



 1     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
             PLEASE TAKE NOTICE that pursuant to Local Rule 7-19, Lead Plaintiff
 3

 4     Bernard Bednarz and Plaintiff William Koch (“Plaintiffs”), by and through their

 5     counsel, hereby apply to the Court ex parte for a Preservation Order.
 6
             The name, address, and telephone number of counsel for all parties are as
 7

 8     follows:

 9

10     POMERANTZ LLP
11     Jennifer Pafiti (SBN 282790)
       1100 Glendon Avenue, 15th Floor
12     Los Angeles, CA 90024
13     Telephone: (310) 405-7190
       Email: jpafiti@pomlaw.com
14

15     Jeremy A. Lieberman (pro hac vice forthcoming)
       Cara David (admitted pro hac vice)
16     600 Third Ave., 20th Fl.
17     New York, NY 10016
       Telephone: (212) 661-1100
18     Email: jalieberman@pomlaw.com
19     Email: cdavid@pomlaw.com
20     Lead Counsel for Plaintiffs
21
       BRONSTEIN, GEWIRTZ
22     & GROSSMAN, LLC
23     Peretz Bronstein
       60 East 42nd Street, Suite 4600
24     New York, New York 10165
25     Telephone: (212) 697-6484
       Email: peretz@bgandg.com
26
27     Additional Counsel for Plaintiffs
28     RICHARDS CARRINGTON
                                                1

       EX PARTE APPLICATION FOR A PRESERVATION ORDER      Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 3 of 10 Page ID #:884



 1     George B. Newhouse , Jr
 2     545 S Figueroa St. 7th Floor
       Los Angeles, CA 90071
 3     Phone: 303-962-2690
 4     Fax: 303-962-2691
       Email: george@richardscarrington.com
 5

 6     Attorneys for Defendants YayYo, Inc., Ramy El-Batrawi, Kevin F. Pickard, Jeffrey
       J. Guzy, Harbant S. Sidhu, Paul Richter, Christopher Miglino, Jonathan Rosen
 7

 8     ARNOLD & PORTER KAYE SCHOLER LLP
       Aaron F. Miner (admitted pro hac vice)
 9     Zheng (Jane) He (admitted pro hac vice)
10     250 West 55th Street
       New York, NY 10019
11     Phone: +1 212.836.8000
12     Fax: +1 212.836.8689
       Email: aaron.miner@arnoldporter.com
13            jane.he@arnoldporter.com
14
       Oscar Ramallo
15     777 South Figueroa Street
16     Los Angeles, CA 90017-5844
       Phone: +1 213.243.4000
17     Fax: +1 213.243.4199
18     Email: oscar.ramallo@arnoldporter.com
19     Attorneys for Defendant Aegis Capital Corp.
20
       WESTPARK CAPITAL
21     Julie E. Kamps
22     General Counsel
       WestPark Capital Financial Services, LLC
23     1900 Avenue of the Stars, Suite 310
24     Los Angeles, California 90067
       Tel. 310-203-2942
25

26     Attorneys for Defendant WestPark Capital, Inc.
27

28

                                               2

       EX PARTE APPLICATION FOR A PRESERVATION ORDER    Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 4 of 10 Page ID #:885



 1           Counsel for Defendants received notice of this ex parte application on May
 2
       14, 2021. See Declaration of Cara David (“David Dec.”), filed concurrently
 3

 4     herein, ¶ 16.

 5

 6     DATED: May 16, 2021                  Respectfully submitted,
 7

 8                                          POMERANTZ LLP
 9
                                            /s/ Cara David
10                                          Cara David (admitted pro hac vice)
                                            600 Third Avenue, Floor 20
11
                                            New York, NY 10016
12                                          Phone: 212-661-1100
                                            Email: cdavid@pomlaw.com
13

14                                          POMERANTZ LLP
15
                                            Jennifer Pafiti
                                            1100 Glendon Avenue
16                                          15th Floor
17
                                            Los Angeles, CA 90024
                                            Phone: 310-405-7190
18                                          Email: jpafiti@pomlaw.com
19
                                            Attorneys for Plaintiffs
20

21                                          BRONSTEIN, GEWIRTZ &
                                            GROSSMAN, LLC
22                                          Peretz Bronstein
23                                          60 East 42nd Street, Suite 4600
                                            New York, NY 10165
24                                          Phone: 212-697-6484
25                                          Email: peretz@bgandg.com

26                                          Additional Counsel for Plaintiffs
27

28

                                               3

       EX PARTE APPLICATION FOR A PRESERVATION ORDER     Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 5 of 10 Page ID #:886



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3        I.     INTRODUCTION
 4
          As detailed in the accompanying David Dec., Lead Plaintiff Bernard Bednarz
 5

 6     and Plaintiff William Koch (collectively “Plaintiffs”) seek a Preservation Order so

 7     that Plaintiffs can ensure documents belonging to Defendants YayYo and the
 8
       Individual Defendants (the “Newhouse Defendants”) are being retained.
 9

10        II.    EX PARTE RELIEF IS APPROPRIATE AND NECESSARY

11        Ex parte relief is appropriate where the moving party seeks relief that cannot be
12
       addressed by a regularly-noticed motion, and will face prejudice if its application is
13

14     denied, provided that the party is without fault in creating the problem at issue.

15     Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal.
16
       1995). Here there is an immediate risk of continued spoliation.
17

18        Plaintiffs will suffer prejudice if the instant application is not granted. Plaintiffs
19     are currently worried that the Newhouse Defendants do not have appropriate
20
       information retention policies in place. Plaintiffs can later in the litigation, if
21

22     spoliation is discovered, seek sanctions and an adverse inference, but that will not
23     recover documents that are deleted. See, e.g., Mahboob v. Educ. Credit Mgmt.
24
       Corp., No. 15-CV-0628-TWR-AGS, 2021 WL 818971, at *3 (S.D. Cal. Mar. 2,
25

26     2021); Holloway v. County of Orange, No. SA CV 19-01514-DOC (DFMx), 2021
27     US Dist Lexis 31681 (C.D. Cal. Jan. 20, 2021). Plaintiffs want to ensure, as best
28

                                                   4

       EX PARTE APPLICATION FOR A PRESERVATION ORDER          Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 6 of 10 Page ID #:887



 1     they can at this juncture, that they have the documents necessary to prosecute their
 2
       case.
 3

 4        III.   ISSUANCE OF SUCH A PRESERVATION ORDER IS WITHIN THE
                 COURT’S POWER
 5

 6
          “[T]here is a legitimate concern for the continuing existence and maintenance
 7
       of the integrity of the evidence in question absent an order preserving the
 8

 9     evidence.” Tracfone Wireless, Inc. v. King Trading, Inc., No. 3-08-CV-0398-B,
10
       2008 WL 918243, at *1 (N.D. Tex. Mar. 13, 2008) (granting an emergency motion
11
       to preserve evidence).
12

13        While counsel for the Newhouse Defendants, Mr. George Newhouse, claim that
14
       discussion of retention of documents is “premature,” that is far from the case.
15
       (David Dec. at ¶ 14.) Parties have a duty to preserve documents when they
16

17     reasonably anticipate litigation. See In re Napster, Inc. Copyright Litig., 462
18
       F.Supp.2d 1060 (N.D. Cal. 2006); Zubulake v. UBS Warburg LLC, 220 F.R.D.
19
       212, 216 (S.D.N.Y. 2003). The first federal securities action related to this docket
20

21     was filed on September 9, 2020. A somewhat similar state action was filed even
22
       before this one, on July 22, 2020. Therefore, Defendants have had long-standing
23

24
       retention obligations. (This is not to mention the fact that other, earlier, active

25     litigations are referenced in the Complaint, and litigation holds should have been in
26
       place for the documents relevant to those actions.)
27

28

                                                  5

       EX PARTE APPLICATION FOR A PRESERVATION ORDER         Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 7 of 10 Page ID #:888



 1        Courts have it in their discretion to order preservation of documents when there
 2
       is a risk of spoliation. See King Trading, Inc., 2008 WL 918243, at *1; Zaccone v.
 3

 4     Ford Motor Co., No. 2:15-CV-287-FTM-38CM, 2016 WL 2744837, at *2 (M.D.

 5     Fla. May 11, 2016) (granting a motion to preserve evidence); Al Otro Lado, Inc. v.
 6
       Nielsen, 328 F.R.D. 408, 426 (S.D. Cal. 2018) (granting a protective order so that
 7

 8     documents would be retained); Antioch Co. v. Scrapbook Borders, Inc., 210 F.R.D.

 9     645 (D. Minn. 2002) (granting plaintiff’s motion for entry of a preservation order,
10
       even though no discovery had yet been propounded); Propath Servs., L.L.P. v.
11

12     Ameripath, Inc., 2004 WL 2389214 (N.D. Tex. Oct. 21, 2004) (entering a

13     preliminary injunction prohibiting the defendants from, among other things,
14
       deleting, destroying, or altering any document); Kadant v. Seeley Mach., Inc., 244
15

16     F. Supp. 2d 19 (N.D.N.Y. 2003) (the plaintiff’s motion for preliminary injunction
17     was granted and defendants were enjoined from damaging documents relevant to
18
       plaintiffs’ case). In fact, the Manual for Complex Litigation states: “Before
19
20     discovery starts . . . the court should consider whether to enter an order requiring
21     the parties to preserve and retain documents, files, data and records that may be
22
       relevant to the litigation.” Manual for Complex Litig. § 11.442 (4th ed. 2004).
23

24        Many courts have adopted a 3-prong test to decide whether a preservation order
25     is necessary. This requires courts analyze:
26
                    (1) the level of concern the court has for the continuing
27                  existence and maintenance of the integrity of the
28                  evidence in question in the absence of an order directing
                    preservation of the evidence; (2) any irreparable harm
                                                  6

       EX PARTE APPLICATION FOR A PRESERVATION ORDER        Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 8 of 10 Page ID #:889



 1                  likely to result to the party seeking the preservation of
 2                  evidence absent an order directing preservation; and (3)
                    the capability of an individual, entity, or party to
 3                  maintain the evidence sought to be preserved, not only as
 4                  to the evidence's original form, condition or contents, but
                    also the physical, spatial and financial burdens created by
 5                  ordering evidence preservation.
 6

 7        See, e.g., Capricorn Power Co., Inc. v. Siemens Westinghouse Power
 8
       Corp., 220 F.R.D. 429 , 431 , 433-34 (W.D. Pa. 2004) (laying out the test but
 9

10     ultimately denying the preservation order because no factor weighed in favor of

11     granting it). Here, each factors weighs in favor of the Court granting a
12
       preservation order. Plaintiffs are extremely concerned about the maintenance of
13

14     documents absent court order. Mr. Newhouse has repeatedly refused to confirm

15     that his clients are maintaining relevant documents. (David Dec. at ¶¶ 8-9, 14-16.)
16
       It is Mr. Newhouse who implied automatic deletion policies, if any exist, would
17

18     still be in place, despite the litigation. (David Dec. at ¶ 10.) Plaintiffs will suffer
19     irreparable harm if documents are not maintained – securities actions tend to be
20
       document-heavy cases. For example, for Plaintiffs’ 10(b) case, Plaintiffs need to
21

22     establish intent. This often is supported by stored information—information that
23     could currently be being erased, either manually or by automatic process. In terms
24
       of the third factor, the Newhouse Defendants have not claimed there are any
25

26     physical, spatial and financial burdens that would be created by ordering evidence
27     preservation. Indeed, Mr. Newhouse claimed to know nothing about the policies in
28
       place. (David Dec. at ¶¶ 8, 12.) Plaintiffs are not asking for excessive
                                                   7

       EX PARTE APPLICATION FOR A PRESERVATION ORDER          Case No. 2:20-cv-02319-VAP-PJW
     Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 9 of 10 Page ID #:890



 1     maintenance of millions of video files. Plaintiffs are asking for basic retention—
 2
       this is what the Newhouse Defendants are already obligated to do under relevant
 3

 4     law, but, because Mr. Newhouse refuses to confirm compliance with relevant law,

 5     Plaintiffs are being forced to see court intervention.
 6
          Plaintiffs have narrowly tailored this request to apply to only the Newhouse
 7

 8     Defendants, as they have no reason to believe the other Defendants do not have

 9     litigation holds in place. In fact, counsel for WestPark said she had already
10
       gathered and would produce relevant documents. (David Dec. at ¶ 7.)
11

12

13        IV.    NOTICE OF THIS APPLICATION WAS PROVIDED

14
          As set forth in the attached David Dec., prior to filing the instant application
15
       with the Court, Plaintiffs’ counsel contacted Defendants’ counsel about the
16

17     requested relief. (David Dec. ¶ 16.) Plaintiffs received no response from the
18
       Newhouse Defendants.
19
          V.     CONCLUSION
20

21        For the foregoing reasons, Plaintiff respectfully requests that the Court issue a
22
       preservation order.
23
       DATED: May 16, 2021                  POMERANTZ LLP
24
                                                By: /s/ Cara David
25                                              Cara David
26
                                                (admitted pro hac vice)
                                                600 Third Ave., 20th Fl.
27                                              New York, NY 10016
28
                                                (212) 661-1100
                                                cdavid@pomlaw.com
                                                  8

       EX PARTE APPLICATION FOR A PRESERVATION ORDER        Case No. 2:20-cv-02319-VAP-PJW
 Case 2:20-cv-08235-SVW-AFM Document 76 Filed 05/16/21 Page 10 of 10 Page ID #:891



 1

 2                                               POMERANTZ LLP
                                                 Jennifer Pafiti (SBN 282790)
 3                                               1100 Glendon Avenue, 15th Floor
 4                                               Los Angeles, CA 90024
                                                 Telephone: (310) 405-7190
 5                                               Email: jpafiti@pomlaw.com
 6
                                                 Lead Counsel for Plaintiffs
 7

 8                                               BRONSTEIN, GEWIRTZ
                                                 & GROSSMAN, LLC
 9                                               Peretz Bronstein
10                                               60 East 42nd Street, Suite 4600
                                                 New York, New York 10165
11                                               Telephone: (212) 697-6484
12                                               Email: peretz@bgandg.com

13                                               Additional Counsel for Plaintiffs
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                             9

     EX PARTE APPLICATION FOR A PRESERVATION ORDER       Case No. 2:20-cv-02319-VAP-PJW
